Title: To James Madison from Rufus King, 11 January 1802
From: King, Rufus
To: Madison, James


private
Dear Sir,
London Jan. 11. 1802.
Although for the reason suggested (in my Official correspondence,) I have omitted to send you an account of what passed respecting the 6 & 7. Articles of the Treaty of 1794. subsequent to Mr. Dawson’s departure, I have on reflection thought it might be satisfactory, and perhaps useful, that I should in this way supply the omission.
Lord Grenville, on being consulted by Lord Hawkesbury, having given an explicit opinion that he had in no respect pledged the Government concerning the Settlement of the 6 & 7. Articles of the Treaty of 1794. and that the execution of the latter Article, according to its Provisions, would be a measure which ought to have a material influence in the ascertainment of the Sum to be accepted for the abolition of the former; I prepared and sent to Mr. Addington a concise view of the origin, progress, and present situation of the negotiation, corresponding with a more detailed Statement which I likewise sent to the Lord Chancellor, and a copy of which is annexed. Special considerations induced me to prefer this manner of making the representation to one that would have been more regular, and which I remained at liberty to make should circumstances require it. In subsequent Conversations with Mr. Addington I had reason to be satisfied with the steps I had taken: for he told me that he saw the subject in its true light, and was ready to admit that to those, who were ignorant of personal characters, the objection, if persisted in would unavoidably have the appearance of a mere expedient. To him, as well as Lord Hawkesbury, I took pains to explain the mutual advantages of a friendly Settlement, and the impossibility that I could consent to change the footing upon which the question was now placed.
The Business remained in this situation until the middle of December, when Lord Hawkesbury informed me that having again been considered by the Cabinet, it had been decided to close the affair of the 6. article upon the Terms which had already been settled, and to agree that the Commissioners, under the 7. article, should proceed, provided their Awards, instead of being payable as they should appoint, should be payable by instalments corresponding with those to be paid in America, and the money deposited in the Bank of England to be applied on account of the American Instalments, which to an equal amount should be converted into a Fund to satisfy the Awards in favour of American Claimants. After taking Time to consider this communication, it appeared to me to offer the means of bringing the business to a conclusion: taken together it amounted to this proposition; That they would accept £600,000. payable by Instalments in lieu of the 6. article, in the execution of which they had a majority of voices, and consent to the execution of the 7. article according to its Provisions, in which we have a majority of voices, provided the Payments to be made by them should be at the same Times as those to be made by us. The two Commissions having been considered as reciprocal checks upon each other in the hands of the respective Governments, the converse of this arrangement will test its merits, and determine whether we ought to have rejected it. I thought not; but I disliked the mode in which the end aimed at, was to be attained, and therefore prepared an article which, by making the Awards payable by instalments to the Claimants should attain the same end in a more convenient manner. The Sum of the Awards would be greater or less than £600,000; for it was not likely to be precisely that Sum: if less, a Balance must still be remitted from America: if more in every instalment of every Award the American Claimant would have to receive part of his Instalment in America, and the balance in England. Besides the trouble of the accounts which must be kept upon this plan, it would create considerable inconvenience, and perhaps injustice, for all the American Claimants had been called upon to execute Powers of Attorney, and appoint Agents to conduct their Claims in England; and with much trouble and some expence had complied with this demand. These Claimants, in some cases, had deceased; in others become insolvent; and in not a few instances (including perhaps cases of insolvency) having anticipated the Awards in their favour had authorised their Attornies to reimburse their advances out of the monies which might come into their hands from the awards: besides, the plan contained no Provision in respect to Awards in favour of British Subjects.
Upon stating these objections to the Lord Chancellor, he expressed his preference of the article which I had prepared, and which was finally adopted: Another objection, which it was not necessary for me to mention to the Chancellor, had its influence upon my mind; I mean the appearance which this arrangement would have produced, that the two Countries had mutually released each other, and agreed to pay their own Sufferers, an appearance that might have encouraged the Sufferers by French depredations to call upon Congress to indemnify their Losses. What Congress would be inclined to do upon such application it is, in every respect, unfit for me to conjecture; tho’ in forming a Contract in behalf of the public, it was my duty to take care, that its deliberations should not be embarrassed by even the appearance of a Precedent, should the supposed case arise.
I take the liberty of adding a word or two to my former Communications concerning the II. article. What is to be deemed a bona fide Debt in the sense of the last clause of that Article will not depend upon a reference to what was once so, but is a judicial question within the competence of our Tribunals to determine, and which must consequently be decided by those general and acknowledged Principles, by which their Decisions are in similar cases uniformly governed. If I be not mistaken, it is here understood and expected that the affair of the old Debts is finally settled as between the two Governments; and with that share of Prudence which it behoves the Tribunals of every Country to observe in Questions affected by national Stipulations, I am persuaded that we shall hear no more of them.
Having for many years thought the Settlement now accomplished to be a measure of national importance, and one that had in some degree become indispensable, to do away Prejudices which interested and disappointed men had raised against our public faith, I may I hope be permitted, in a private Letter to you, to observe that I have pursued the negotiation with zeal and perseverance, notwithstanding the mass of misrepresentation, prejudice and error with which it has been encumbered. I have done so in circumstances often discouraging, and sometimes apparently desperate; cheering myself always with the Reflexion which I have somewhere met with, that it is the duty of every one entrusted with what concerns the welfare of his Country, in the midst of Despair, to perform all the offices of Hope. How far what is done has been well done remains to be determined: if the President and Senate approve, I shall have nothing to regret. With Sincere Regard and Esteem, I have the honour to be, Dear sir, Your obedient and faithful Servant
Rufus King
 

   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vols. 54, 55). RC in a clerk’s hand, signed by King. Enclosures are a copy of King to Lord Eldon, 22 Nov. 1801, covering a “Memoir” of the British-American negotiations to that date (11 pp.). RC and enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:424–26.

